Opinion by
Rice, P. J.,
This is an appeal from an order revoking a retail liquor license. The petition alleged all the facts necessary to give the court jurisdiction. The respondent was accorded a full opportunity to be heard and the proceedings were in all respects regular. In short, the record shows that the court kept within the limits of its jurisdiction and proceeded with regularity according to law. The question as to the respoiident’s .negligence in the sale of liquor to these minors was one of fact and for the exclusive determination of the court of quarter sessions and its finding is not reviewable upon appeal, for the reason that an appeal in such a case is but a mere substitute for a certiorari and does not bring up the evidence. Finding no error in the record and no abuse of discretion being apparent, the order is affirmed and the appeal dismissed at the costs of the appellant.